Title: To George Washington from Priscilla Beale, 2 April 1797
From: Beale, Priscilla
To: Washington, George



Sir,
April 2d 1797

I have been called on repeatedly by Mr Hezekiah Veach your Collector for the Rents Due you I have Long since sent some wheat to Baltimore for the Purpose of paying you the Rents due you. But when I sent it there wheat had fallen in Consequence of which I stowed it for a better markett. since Then I have been Afflicted with a very sick Family. one of my sons have been Down with the Consumtion for some time and I Expect will Expire Every day

also most all my family Lies Very much afflicted Col. Deakins advised me to notice you of my situation and Request you to wright to Mr H. Veach whatever price You thought Just & Equeateble To take for the Tobacco as I Cant make it on the Land I must pay you in Money when wheat was up I was so situated that I Could not send for my money at Baltimore which is for you and no other purpose your honor will please to wright to Mr Veach not Distress as I mean you Shall be paid shortly I am sir with Rept your mos. Hbl. St

Priscilla Beale

